Third District Court of Appeal
                               State of Florida

                           Opinion filed May 15, 2019.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D18-1396
                          Lower Tribunal No. 95-6485
                             ________________

                        John Edward Sanders, Jr.,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Richard L. Hersch, Judge.

      John Edward Sanders, Jr., in proper person.

     Ashley Moody, Attorney General, and Natalia Costea, Assistant Attorney
General, for appellee.


Before SALTER, SCALES and MILLER, JJ.

      PER CURIAM.

      On March 13, 2019, this Court issued an opinion affirming the trial court’s

denial of appellant John Edward Sanders Jr.’s rule 3.800 motion that sought to
correct an allegedly illegal sentence. Our opinion contained an order to show cause

why Sanders should not be prohibited from filing with this Court any further pro se

appeals, petitions, motions or other proceedings related to his criminal sentence in

circuit court case number F95-6485.

      Sanders responded to the order to show cause on April 15, 2019. Sanders’s

response raises no new information or argument for our consideration.

Accordingly, we conclude that Sanders has not shown good cause to justify further

pro se filings of appeals, petitions, motions, or other proceedings with this Court.

      It is hereby ordered that the Clerk of the Court of the Third District Court of

Appeal shall refuse further filings related to case number F95-6485; provided,

however, that filings related to case number F95-6485 may be accepted by the

Clerk if such filings have been reviewed and signed by an attorney who is a

licensed member of the Florida Bar in good standing.

      Any further and unauthorized pro se filings by Sanders will subject him to

sanctions, including the issuance of written findings forwarded to the Florida

Department of Corrections for consideration by it for disciplinary action, pursuant

to section 944.279(1) of the Florida Statutes.

      Order issued.




                                          2